Bocees, J.,
dissenting:
It is not denied, that the order or warrant, drawn on the treasurer, was valid; and that the holder was, by law, entitled to have from the defendant the amount called for thereby, on its presentation for payment. It was duly presented and payment refused because of the want of funds. Prom that time the warrant or order drew interest. (Marker v. Trustees of Pardue, 56 Ind., 288.) The case cited fully and completely sustains the recovery here. The holder might waive interest, of course, and he would be doomed to have done so, in case he should accept the principal and surrender *81the order unconditionally Avithout claiming interest. In such case, interest being an incident to the debt, the surrender of the contract Avithout any condition as to the interest, would operate as an extinguishment of the debt, and the -right to interest, as an incident, would be gone. There is, in that case, a legal presumption that the holder of the claim waived his right to interest. This is the rule laid down in S. C. R. Co. v. Town of Moravia (61 Barb., 180-189, and cases cited). In the case cited, payment of the principal Avas made and accepted Avithout any claim for interest; and a receipt was gÍAren AA-hich acknowledged payment in full. Snell is not this ease; and this case is unlike those cited on which the decision in 61 Barbour proceeded. Here Avas but a conditional payment and surrender of the order or warrant. The holder claimed interest; and the acceptance of the piincipal and the surrender of the order was upon the express condition that he should have interest on the debt. There has been no surrender of the order, save as accompanied with that condition. It is suggested that the treasurer of the city had no right to attach such a condition. But the defendant claims the benefit of the surrender, and must, therefore, take it with the condition attached, otherwise there had been no surrender; the right to interest remains, that is, a right to recover on the order to the amount by the unpaid interest. The surreptitious possession of the order by the defendant Avill not bar the plaintiff’s claim; and there is either a surreptitious possession of the order by the defendant, or its possession is accompanied with a saving condition. There was no surrender, or else a surrender with a condition, Avhieh the defendant is, both in justice and law, bound to respect.
The judgment should be affirmed, Avitli costs.
Present — Learned, P. J., Bockes and Follett, JJ.
Judgment reversed, new trial granted,, costs to abide event.